

117 HR 1968 IH: Puerto Rico Insurance Excise Tax Exemption Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1968IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt from the foreign insurer excise tax certain insurance policies issued by United States territory and possession insurers.1.Short titleThis Act may be cited as the Puerto Rico Insurance Excise Tax Exemption Act of 2021.2.Certain insurance policies issued by United States territory and possession insurers exempt from foreign insurer excise tax(a)In generalSection 4373 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(3)Territories and possessionsAny policy of insurance, indemnity bond, annuity contract, or policy of reinsurance issued by a partnership or corporation created or organized under the laws of any territory or possession of the United States, unless any of the hazards, risks, losses, or liabilities covered thereby are covered by a policy of reinsurance issued by a foreign insurer or reinsurer (other than such a partnership or corporation)..(b)Effective dateThe amendments made by this section shall apply to premiums paid after the date of the enactment of this Act.